Citation Nr: 1136200	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-24 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease (DDD) lumbar spine, status post multilevel diskectomy and fusion L2 through S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2010 for further development.  A review of the record shows that the RO has complied with all remand instructions by providing the Veteran a hearing before the Board at the RO in July 2011.  See Stegall v. West, 11 Vet. App. 268 (1998).  A transcript is of record.

The issues of entitlement to an increased rating for right knee degenerative osteoarthritis (currently evaluated as 10 percent disabling), right knee chondromalacia patella (currently evaluated as 30 percent disabling), and lumbar strain (currently noncompensable) have been raised by the record (specifically at the July 2011 hearing before the Board at the RO), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service connection for DDD lumbar spine was denied by an August 1999 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for DDD lumbar spine has not been received since the August 1999 rating decision.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision which denied entitlement to service connection for DDD lumbar spine is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since the August 1999 denial of service connection for DDD lumbar spine, and the claim of service connection for DDD lumbar spine is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated in September 2005 and December 2006.  Altogether, the notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Kent v. Nicholson, 20 Vet. App. 1 (2006) advising him of the applicable laws and regulations, and information and evidence necessary to reopen his claim of service connection for DDD lumbar spine, status post multilevel diskectomy and fusion L2 through S1.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service, private and VA treatment records; obtained Social Security Administration (SSA) records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board in July 2011.  A VA examination and opinion are not necessary in this matter since, as will be seen below, no new and material evidence has been received to reopen the claim.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

New and Material Evidence

The request to reopen the Veteran's claim for DDD lumbar spine, status post multilevel diskectomy and fusion L2 through S1 involves an underlying claim of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The claim for service connection for DDD lumbar spine was denied by rating decision in August 1999.  The Veteran was informed of the decision in August 1999, but did not file a notice of disagreement within one year from the date of notification.  Thus, the Board finds that the August 1999 rating decision became final.  See 38 U.S.C.A. § 7105(c).

The evidence of record at the time of the August 1999 rating decision included a November 1975 treatment record showing treatment for musculoskeletal strain following an automobile accident; and a January 1976 service treatment record revealing that he had low back pain three months following an automobile accident.  When the Veteran was evaluated in January 1976, medical personnel found that the Veteran had lumbar strain due to incorrect lifting.  The evidence also included various private treatment records showing treatment for low back pain and DDD.  The evidence further included various VA examination reports from September 1977 (that shows history only of lumbar strain), August 1980 (that shows recurrent low back pain occurring after heavy work), October 1996 (that shows that the Veteran has chronic lower back pain which may be due to disk protrusion), January 1997 (that shows severe advanced progressive DDD of the lumbosacral spine status post recent surgical intervention consisting of diskectomy and spinal fusion), January 1999 (in which a VA opined that it is more likely than not that the Veteran's DDD is not related to lifting heavy equipment in service), and July 1999 (that shows that the VA examiner found that the Veteran's low back pain does not appear to be traumatic in nature; that there is radiographic evidence of DDD in the lumbar spine; and that the Veteran's current low back disability is more related to his operation, which is more related to degenerative changes and not due to lumbar strain).  The record also included February 1996 and June 1996 VA treatment records that altogether show treatment for DDD; and an April 1997 VA treatment record showing that a doctor did not believe that the Veteran's discongenic disease, for the most part, would be related to the Veteran's service-connected chronic lumbosacral strain.  

The RO denied the Veteran's claim in August 1999 because there was no evidence that DDD of the lumbar spine was due the Veteran's lumbar strain in service, and there was no evidence of DDD in service.  The RO noted that there was evidence that the Veteran's intercurrent on-the-job injury resulted in lumbar spine problems.  The Board notes here that service connection has already been established for lumbar strain based on a 1977 claim in which the Veteran reported that he injured his back during service moving steel and in a motor vehicle accident. 

Additional evidence received since the August 1999 rating decision includes duplicate copies of October 1975, November 1975, and January 1976 service treatment records; part of a November 1977 VA examination report; June 1996 and July 1998 VA treatment records showing treatment for low back pain; and private treatment records from The Buffalo General Hospital, Buffalo Medical Group, P. C., Hamburg Physical Therapy, P.C., Work Capacity Center of W.N.Y., Barnes Osteopathic Associates, P.C., New York State Department of Social Services, Southtowns Radiological Group, P.C., Carl T. Pearson, D.C., Buffalo Spine & Sports Medicine, P.C., and Brooks Memorial Hospital, Lakeshore Hospital.  The aforementioned evidence is not new, but is rather cumulative and redundant of the evidence already considered during the August 1999 rating decision.

Evidence also included VA treatment records from May 1997 to April 1998 and from August 1998 to October 2005 showing treatment for low back pain; and SSA records for his back disability.  The evidence also includes a transcript of the July 2011 hearing before the Board at the RO.  Although the evidence is new, the evidence neither shows DDD in service nor that DDD lumbar spine is related to his injuries in service.

The Board acknowledges the Veteran's July 2011 testimony that his DDD is directly related to motor vehicle accidents (one involving a tank accident, and another involving his car being rear-ended) and lifting heavy objects in service.  However, such testimony essentially reiterates the same contentions he has advance in the past and is not new.  At the time of the prior denial the claims file included evidence of this contention and related service treatment records and post-service medical records.  In other words, the prior denial was made after considering the same contentions and history furnished by the Veteran in connection with his current request to reopen.  

Overall, the evidence received since the August 1999 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for DDD lumbar spine.  There is no new evidence that suggests that the DDD was manifested during service, within one year of discharge, or is otherwise related to any incident of service, including the motor vehicle accidents.  There is also no new evidence suggesting that the DDD is proximately due to or has been aggravated by the service-connected lumbar strain.  The Board concludes that the Veteran has not represented new and material evidence to reopen the claim.  Accordingly, the Board's analysis must end here, and the appeal is denied.  See 38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for DDD lumbar spine, status post multilevel diskectomy and fusion L2 through S1.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


